Citation Nr: 1544280	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-16 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision on behalf of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

A videoconference hearing was held before the undersigned Veterans Law Judge in May 2015; a hearing transcript is contained in the electronic claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that in 1971, he experienced an explosion while in Vietnam.  He claims that enemy mortar fire struck a nearby ammo depot causing the explosion, which threw him through the air and onto the ground, briefly rendering him unconscious.  He stated that he was bleeding from the side of his head as a result.  While his service treatment records (STRs) are silent for any head injury, his DD Form 214 does indicate he received a Purple Heart.  In addition, he submitted a photo he states was taken shortly after the incident in Vietnam which shows an individual with bandages wrapped around his head.  

The Veteran's major complaint is that he suffers from chronic headaches as a result of this claimed TBI.  He has further described pain, dizziness, and feeling lightheaded.  Private medical records indicate the Veteran has a long history of documented headache complaints dating back to at least November 1984.  

To date, the Veteran has not been afforded a TBI examination.  In light of the above information, the Board finds that such an examination is needed to address the existence and etiology of his claimed TBI.  See 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, on remand the AOJ should attempt to locate his service personnel file and add it to the record, as the possibility exists it contains further information regarding his Purple Heart, which he states he received as a result of the explosion in Vietnam.  

Accordingly, the case is REMANDED for the following action:

1. Submit a request to the National Personnel Records Center (NPRC) to obtain the Veteran's personnel file and associate the records with the Veteran's claims file.  The Veteran should be notified of the status of all requests and if the records are determined to be unavailable.

2. Then, schedule the Veteran an appropriate VA compensation examination for his claimed TBI.  The claims file, including a copy of this remand, must be made available to the examiner for review; the examiner should indicate that such review took place.  All indicated tests and studies should be performed, including appropriate neuropsychological testing.  

If a TBI is found, the examiner must respond to the following:

Is it at least likely as not (50 percent or greater probability) that the Veteran's TBI, including any residual condition, was caused by or is otherwise related to the Veteran's active duty service?  

In rendering this opinion, consideration must be given to the Veteran's report of injuring his head during an explosion in a combat situation in Vietnam, his receipt of a Purple Heart, the photograph purporting to show him with a bandaged head in Vietnam, and the post-service private medical records which document continued complaints of headaches since at least 1984.  

The examiner must provide a complete rationale and medical explanation for any diagnosis or opinion provided.  If any medical literature is used, please provide a citation.

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




